

CONSENT AND WAIVER
 
Dated as of September 22, 2008
 
GENERAL RECITALS
 
WHEREAS, the undersigned are the holders of at least 75% (the “75% Holders”) of
the outstanding principal amount of the Company’s 10% Secured Convertible
Debentures issued on September 12, 2006 (the “Debentures”);
 
WHEREAS, reference is hereby made to the Securities Purchase Agreement, dated
September 12, 2006, among the Company and the purchasers of the Debentures
signatory thereto (the “Purchasers”), and the warrants to purchase common stock
of the Company issued pursuant thereto (the “Warrants”);
 
RECITAL RELATING TO INTEREST PAYMENTS UNDER DEBENTURES
 
WHEREAS, in connection with the Company’s interest payments due on April 1, July
1 and October 1, 2008 under each Debenture (the “Interest Payments”), the
Company and the 75% Holders wish to direct the Company to make the Interest
Payments by issuing to each Purchaser, at each Purchaser’s election, either an
amount of common stock equal to the amount of such Purchaser’s Interest Payments
plus the late fee applicable thereto as provided in the first sentence of
Section 2(d) of the Debentures (the “Late Fee”) divided by $0.85 (collectively,
the “Interest Payment Shares”) or an unsecured debenture accruing interest at
the rate of 10% per annum, having a maturity date 18 months from the date of
issuance and a conversion price of $0.85 per share, in the principal amount of
such Purchaser’s Interest Payments plus the applicable Late Fee (each, an
“Additional Debenture”, collectively, the “Additional Debentures”),
substantially in the form of Exhibit A attached hereto, in lieu of cash as full
and final payment of the Interest Payments and the Late Fee;
 
NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:
 
Section 1.  Waiver of Event of Default under Section 8(a)(iii) of the
Debentures. The undersigned 75% Holders hereby waive, for and on behalf of all
the holders of Debentures pursuant to Section 9(k) of the Debentures, the Event
of Default under Section 8(a)(iii) of the Debentures occurring as a result of
the Company’s failure to timely pay the Interest Payments and the Late Fee;
provided that such waiver shall not extinguish the Company’s obligation to pay
the Interest Payments and the Late Fee, as provided herein.
 
Section 2.  Consent to Issuance of Interest Payment Shares in Lieu of Cash for
Interest Payments. The undersigned 75% Holders hereby consent, for and on behalf
of all the Purchasers, to the Company issuing the applicable number of Interest
Payment Shares, at each Purchaser’s election, to each so electing Purchaser as
full and final payment of the Interest Payments and the Late Fee, and hereby
accept, for and on behalf of all the so electing Purchasers, the Interest
Payment Shares as full and final payment of the Interest Payments and the Late
Fee.
 

--------------------------------------------------------------------------------


 
Section 3.  Waiver Relating to Issuance of Additional Debentures as Payment for
Interest Payments. The 75% Holders hereby waive, for and on behalf of all
Purchasers pursuant to Section 9(k) of the Debentures and solely in connection
with the possible issuance of Additional Debentures as payment of the Interest
Payments and the Late Fee (to the extent such election is made by each
Purchaser), the prohibitions set forth in Sections 7(a) and (b) of the
Debentures. The Company shall issue to each so electing Purchaser an Additional
Debenture in the principal amount of such Purchaser’s Interest Payments plus the
Late Fee applicable thereto. No additional warrants shall be issued as a result
of the issuance of the Additional Debentures.
 
Section 4.  Waiver of Anti-Dilution Rights. The undersigned 75% Holders hereby
waive, for and on behalf of all the Purchasers pursuant to Section 9(k) of the
Debentures and Section 5(l) of the Warrants, solely in connection with the
issuance of the Interest Payment Shares and the Additional Debentures, any
adjustment to the Conversion Price (as defined in the Debentures) and the
Exercise Price (as defined in the Warrants).
 
Section 5.  Registration Rights. Any Interest Payment Shares and shares into
which any Additional Debentures issued to any Purchaser may be converted,
whether issued pursuant to this or any prior or future Consent and Waiver
applicable to the Purchasers (collectively, the “Consent and Waiver Shares”),
shall be entitled to “piggy-back” registration rights in the next registration
statement filed by the Company with the Securities Exchange Commission (other
than on Form S-4, S-8 or successor forms thereto). The holders of at least 66%
of the Consent and Waiver Shares shall have the right to waive this provision
for and on behalf of all holders of the Consent and Waiver Shares.
 
Section 6.  Effectiveness. This Consent and Waiver shall be deemed effective
when executed and delivered to the Company by (i) the Agent, and (ii) the
holders of at least 75% in principal amount of the currently outstanding
Debentures.
 
Section 7.   Counterparts. This Consent may be executed in separate original or
facsimile counterparts, each of which shall be deemed to be an original
instrument and all of which taken together shall constitute a single instrument.
 
Section 8.   Recitals Incorporated. The Recitals of this Consent and Waiver are
incorporated herein and made a part hereof.
 
* * * *


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Consent and
Waiver as of the date first written above.
 
Purchasers:
Signature
Bushido Capital Master Fund, LP
 
By: Ronald S. Dagar
Its: Director
 
/s/ Ronald S. Dagar
BCMF Trustees, LLC
 
By: Ronald S. Dagar
Its: Director
 
/s/ Ronald S. Dagar
Pierce Diversified Strategy Master Fund LLC, Series BUS (6)
 
By: Ronald S. Dagar
Its: Attorney In Fact
 
 
/s/ Ronald S. Dagar
Camofi Master LDC
 
By:
Its:
 
 
/s/ Richard Smithline




--------------------------------------------------------------------------------




EXHIBIT A


NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES


Original Issue Date: ______________, 2008
Original Conversion Price (subject to adjustment herein): $0.85


$__________
 
10% CONVERTIBLE DEBENTURE
DUE _________________, 2010 [18 Months from Original Issue Date]
 
THIS 10% CONVERTIBLE DEBENTURE of CyberDefender Corporation, a California
corporation, having its principal place of business at 617 W. 7th Street, Suite
401, Los Angeles CA 90017 (the “Company”) (this debenture, the “Debenture” and
collectively with the other such series of debentures, the “Debentures”) is
issued to the Holder in lieu of cash as full and final payment of interest due
to the Holder, for the fiscal quarters of the Company ended March 31, June 30
and September 30, 2008, under that certain 10% Secured Convertible Debenture due
September 12, 2009 in the principal amount of $__________ held by the Holder,
and default interest thereon.
 
FOR VALUE RECEIVED, the Company promises to pay to _____________ or its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_________ by _________________, 2010 (the
“Maturity Date”), or such earlier date as this Debenture is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture in accordance with the provisions hereof. This Debenture is subject to
the following additional provisions:
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) the capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement and
(b) the following terms shall have the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 5(e).


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 5(b).


“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 4(d)(v).


“Cash Sale Redemption Amount” shall equal the sum of (i) 100% of the principal
amount of this Debenture to be prepaid, plus all accrued and unpaid interest
thereon, (ii) the principal amount of this Debenture to be prepaid, plus all
other accrued and unpaid interest hereon, divided by the Conversion Price on the
closing date of the applicable event multiplied by the “Effective Price”
(defined below), and (iii) all other amounts, costs, expenses and liquidated
damages due in respect of this Debenture. The “Effective Price” shall be the
cash consideration paid by the acquirer in such event (less the amount set forth
in clause (i) above) divided by the sum of; (x) the issued and outstanding
shares of Common Stock of the Company then outstanding and (y) the shares of
Common Stock into which the outstanding Debentures may be converted on the day
immediately preceding the record date fixed for determining the holders of
shares of Common Stock eligible to receive a distribution (or if no such date
has been fixed, the date of the day immediately preceding the closing of the
transaction) and (z) the number of shares deemed issuable to the Warrant holders
pursuant to the mandatory redemption provisions in the Warrants which take
effect upon sale of assets for cash consideration whether or not any Warrant
holder shall have elected to have their Warrants Redeemed; provided, however,
that the number of shares of Common Stock issuable on conversion of the
Debentures and issuable upon exercise of the Warrants for this purpose shall be
determined on a fully converted or exercised basis and ignoring any conversion
or exercise limitations therein).
 
 
2

--------------------------------------------------------------------------------

 
 
“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 40% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), or
(ii) the Company merges into or consolidates with any other Person, or any
Person merges into or consolidates with the Company and, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction own less than 60% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
60% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.


“Common Stock” means the common stock, no par value per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.


“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(b).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Debenture in accordance with the terms hereof.


“Debenture Register” shall have the meaning set forth in Section 2(c).
 
 
3

--------------------------------------------------------------------------------

 
 
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).


“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Debenture, (iii) there is an effective
registration statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the shares issuable pursuant to the
Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iv) the
Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but unissued and
otherwise unreserved shares of Common Stock for the issuance of all of the
shares issuable pursuant to the Transaction Documents, (vi) there is no existing
Event of Default or no existing event which, with the passage of time or the
giving of notice, would constitute an Event of Default, (vii) the issuance of
the shares in question (or, in the case of an Optional Redemption, the shares
issuable upon conversion in full of the Optional Redemption Amount) to the
Holder would not violate the limitations set forth in Section 4(c)(i) herein,
(viii) there has been no public announcement of a pending or proposed
Fundamental Transaction or Change of Control Transaction that has not been
consummated and (ix) the Holder is not in possession of any information provided
by the Company that constitutes, or may constitute, material non-public
information.


“Event of Default” shall have the meaning set forth in Section 8.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Forced Conversion” shall have the meaning set forth in Section 6(c).


“Forced Conversion Date” shall have the meaning set forth in Section 6(c).


“Forced Conversion Notice” shall have the meaning set forth in Section 6(c).


“Forced Conversion Notice Date” shall have the meaning set forth in Section
6(c).


“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
 
“Interest Conversion Rate” means 85% of the lesser of (i) the average of the
VWAPs for the 10 consecutive Trading Days ending on the Trading Day that is
immediately prior to the applicable Interest Payment Date or (ii) the average of
the VWAPs for the 10 consecutive Trading Days ending on the Trading Day that is
immediately prior to the date the applicable Interest Conversion Shares are
issued and delivered, if such date is after the Interest Payment Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Interest Conversion Shares” shall have the meaning set forth in Section 2(a).


“Interest Notice Period” shall have the meaning set forth in Section 2(a).
 
“Interest Payment Date” shall have the meaning set forth in Section 2(a).


“Interest Share Amount” shall have the meaning set forth in Section 2(a).


“Late Fees” shall have the meaning set forth in Section 2(d).


“Mandatory Default Amount” means the sum of (i) the greater of (A) 130% of the
outstanding principal amount of this Debenture, plus all accrued and unpaid
interest hereon, or (B) the outstanding principal amount of this Debenture, plus
all accrued and unpaid interest hereon, divided by the Conversion Price on the
date the Mandatory Default Amount is either (a) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the VWAP on the date the
Mandatory Default Amount is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, and (ii) all other amounts, costs, expenses
and liquidated damages due in respect of this Debenture.


“New York Courts” shall have the meaning set forth in Section 9(d).


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Optional Redemption” shall have the meaning set forth in Section 6(a).


“Optional Redemption Amount” means the sum of (i) 150% of the principal amount
of this Debenture,(ii) accrued but unpaid interest then outstanding and (iii)
all liquidated damages and other amounts due in respect of the Debenture.


“Optional Redemption Date” shall have the meaning set forth in Section 6(a).


“Optional Redemption Notice” shall have the meaning set forth in Section 6(a).


“Optional Redemption Notice Date” shall have the meaning set forth in Section
6(a).


“Original Issue Date” means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.
 
 
5

--------------------------------------------------------------------------------

 
 
“Permitted Indebtedness” means (a) the Indebtedness existing on the Original
Issue Date and (b) [Intentionally Omitted], and (c) lease obligations and
purchase money indebtedness of up to $250,000, in the aggregate, incurred in
connection with the acquisition of capital assets and lease obligations with
respect to newly acquired or leased assets and (d) indebtedness to a strategic
investor in connection with a strategic commercial agreement, to a commercial
lender or pursuant to the acquisition of another corporation or entity by the
Company, provided that an indebtedness incurred under this clause (d), (i) is
expressly subordinate to the Debentures pursuant to a written subordination
agreement with the Purchasers that is acceptable to each Purchaser in its sole
and absolute discretion and (ii) matures at a date later than the Maturity Date.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; (c) Liens
incurred in connection with Permitted Indebtedness under clause (a) thereunder;
and (d) Liens incurred in connection with Permitted Indebtedness under clause
(c) thereunder, provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of
September 12, 2006, among the Company and the original Holders as amended,
modified or supplemented from time to time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(d).


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Threshold Period” shall have the meaning set forth in Section 6(d).
 
 
6

--------------------------------------------------------------------------------

 
 
“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.


Section 2. Interest.
 
a)  Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate of 10% per annum, payable quarterly on January 1,
April 1, July 1 and October 1, beginning on October 1, 2008, on each Conversion
Date (as to that principal amount then being converted), on each Optional
Redemption Date (as to that principal amount then being redeemed) and on the
Maturity Date (each such date, an “Interest Payment Date”) (if any Interest
Payment Date is not a Business Day, then such payment shall be due on the next
succeeding Business Day) in cash or duly authorized, validly issued, fully paid
and non-assessable shares of Common Stock at the Interest Conversion Rate (the
dollar amount to be paid in shares, the “Interest Share Amount”), or a
combination thereof; provided, however, that payment in shares of Common Stock
may only occur if (i) all of the Equity Conditions have been met (unless waived
by the Holder in writing) during the 20 Trading Days immediately prior to the
applicable Interest Payment Date (the “Interest Notice Period”) and through and
including the date such shares of Common Stock are issued to the Holder, (ii)
the Company shall have given the Holder notice in accordance with the notice
requirements set forth below, (iii) the aggregate dollar amount of interest
payable under all Debentures on the applicable Interest Payment Date is less
than 25% of the aggregate trading volume of the Common Stock during the 6
Trading Days immediately prior to the applicable Interest Payment Date
multiplied by the Interest Conversion Rate as to such interest payment (by way
of an example, if the aggregate amount of interest due under all Debentures on
an Interest Payment Date is equal to $225,000 and the trading volume for the 6
Trading Day period prior to the applicable Interest Payment Date was 1,000,000
shares and the Interest Conversion Rate for such Interest Payment Date is equal
to $2.50, the Company could make such interest payment in shares of Common Stock
(since the $225,000 interest payment is less than $625,000 (1,000,000 x $2.50 =
$2,500,000 x 25%)) and (iv) as to such Interest Payment Date, prior to such
Interest Notice Period (but not more than 5 Trading Days prior to the
commencement of such Interest Notice Period), the Company shall have delivered
to the Holder’s account with The Depository Trust Company a number of shares of
Common Stock to be applied against such Interest Share Amount equal to the
quotient of (x) the applicable Interest Share Amount divided by (y) the then
Conversion Price (the “Interest Conversion Shares”).
 
 
7

--------------------------------------------------------------------------------

 
 
b)  Company’s Election to Pay Interest in Kind. Subject to the terms and
conditions herein, the decision whether to pay interest hereunder in cash,
shares of Common Stock, or a combination thereof shall be at the discretion of
the Company. Prior to the commencement of any Interest Notice Period, the
Company shall deliver to the Holder a written notice of its election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock or a combination thereof and the Interest Share Amount as
to the applicable Interest Payment Date, provided that the Company may indicate
in such notice that the election contained in such notice shall apply to future
Interest Payment Dates until revised by a subsequent notice. During any Interest
Notice Period, the Company’s election (whether specific to an Interest Payment
Date or continuous) shall be irrevocable as to such Interest Payment Date.
Subject to the aforementioned conditions, failure to timely deliver such written
notice to the Holder shall be deemed an election by the Company to pay the
interest on such Interest Payment Date in cash. At any time the Company delivers
a notice to the Holder of its election to pay the interest in shares of Common
Stock, the Company shall timely file a prospectus supplement pursuant to Rule
424 disclosing such election. The aggregate number of shares of Common Stock
otherwise issuable to the Holder on an Interest Payment Date shall be reduced by
the number of Interest Conversion Shares previously issued to the Holder in
connection with such Interest Payment Date.


c)  Interest Calculations. Interest shall be calculated on the basis of a
360-day year consisting of 12 30-calendar day periods, and shall accrue daily
commencing on the Original Issue Date until payment in full of the principal
sum, together with all accrued and unpaid interest, liquidated damages and other
amounts which may become due hereunder, has been made. Payment of interest in
shares of Common Stock (other than the Interest Conversion Shares issued prior
to an Interest Notice Period) shall otherwise occur pursuant to Section 4(d)(ii)
herein and, solely for purposes of the payment of interest in shares, the
Interest Payment Date shall be deemed the Conversion Date. Interest shall cease
to accrue with respect to any principal amount converted, provided that the
Company actually delivers the Conversion Shares within the time period required
by Section 4(d)(ii). Interest hereunder will be paid to the Person in whose name
this Debenture is registered on the records of the Company regarding
registration and transfers of this Debenture (the “Debenture Register”).
 
 
8

--------------------------------------------------------------------------------

 
 
d)  Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at an interest rate equal to the lesser of 18% per annum or
the maximum rate permitted by applicable law (“Late Fees”) which shall accrue
daily from the date such interest is due hereunder through and including the
date of payment in full. Notwithstanding anything to the contrary contained
herein, if on any Interest Payment Date the Company has elected to pay accrued
interest in the form of Common Stock but the Company is not permitted to pay
accrued interest in Common Stock because it fails to satisfy the conditions for
payment in Common Stock set forth in Section 2(a) herein, then, at the option of
the Holder, the Company, in lieu of delivering either shares of Common Stock
pursuant to this Section 2 or paying the regularly scheduled interest payment in
cash, shall deliver, within three Trading Days of each applicable Interest
Payment Date, an amount in cash equal to the product of (x) the number of shares
of Common Stock otherwise deliverable to the Holder in connection with the
payment of interest due on such Interest Payment Date multiplied by (y) the
highest VWAP during the period commencing on the Interest Payment Date and
ending on the Trading Day prior to the date such payment is made. If any
Interest Conversion Shares are issued to the Holder in connection with an
Interest Payment Date and are not applied against an Interest Share Amount, then
the Holder shall promptly return such excess shares to the Company.
 
e)  Prepayment. Except as otherwise set forth in this Debenture, the Company may
not prepay any portion of the principal amount of this Debenture, without the
prior written consent of the Holder.


Section 3.  Registration of Transfers and Exchanges.
 
a)  Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be
payable for such registration of transfer or exchange.
 
b)  Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


c)  Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.


 
9

--------------------------------------------------------------------------------

 


Section 4.  Conversion.
 
a)  Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(c) hereof). The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
this Debenture to be converted and the date on which such conversion shall be
effected (such date, a “Conversion Date”). If no Conversion Date is specified in
a Notice of Conversion, the Conversion Date shall be the date that such Notice
of Conversion is deemed delivered hereunder. To effect conversions hereunder,
the Holder shall not be required to physically surrender this Debenture to the
Company unless the entire principal amount of this Debenture plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Debenture
in an amount equal to the applicable conversion. The Holder and the Company
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s). The Company may deliver an objection to any Notice of
Conversion within 1 Business Day of delivery of such Notice of Conversion. In
the event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Debenture, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof.
 
b)  Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $0.85 (subject to adjustment herein) (the “Conversion Price”).


c)  Holder’s Restriction on Conversion. The Company shall not effect any
conversion of this Debenture, and a Holder shall not have the right to convert
any portion of this Debenture, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, such Holder
(together with such Holder’s Affiliates, and any other person or entity acting
as a group together with such Holder or any of such Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of this Debenture with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted principal amount of this Debenture beneficially owned by
such Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Debentures or the
Warrants) beneficially owned by such Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4(c),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 4(c) applies, the determination of
whether this Debenture is convertible (in relation to other securities owned by
such Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by such Holder together with any Affiliates) and which
principal amount of this Debenture is convertible, in each case subject to such
aggregate percentage limitations. To ensure compliance with this restriction,
each Holder will be deemed to represent to the Company each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 4(c), in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as stated in the most recent
of the following: (A) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be; (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to such Holder the number of shares of Common Stock then outstanding. 
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the conversion or exercise of securities of
the Company, including this Debenture, by such Holder or its Affiliates since
the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.99% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of this Debenture
held by the Holder. The Beneficial Ownership Limitation provisions of this
Section 4(c) may be waived by such Holder, at the election of such Holder, upon
not less than 61 days’ prior notice to the Company, to change the Beneficial
Ownership Limitation to 9.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock upon conversion of this Debenture held by the Holder and the provisions of
this Section 4(c) shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this Section
4(c) to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.
 
 
10

--------------------------------------------------------------------------------

 
 

d)  
Mechanics of Conversion.

 
i.  Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted by (y) the Conversion Price.
 
ii.  Delivery of Certificate Upon Conversion. Not later than three Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of shares of Common Stock being acquired upon the conversion of this
Debenture (including, if the Company has given continuous notice pursuant to
Section 2(b) for payment of interest in shares of Common Stock at least 20
Trading Days prior to the date on which the Conversion Notice is delivered to
the Company, shares of Common Stock representing the payment of accrued interest
otherwise determined pursuant to Section 2(a) but assuming that the Interest
Payment Period is the 20 Trading Days period immediately prior to the date on
which the Conversion Notice is delivered to the Company and excluding for such
issuance the condition that the Company deliver Interest Conversion Shares as to
such interest payment) and (B) a bank check in the amount of accrued and unpaid
interest (if the Company has elected or is required to pay accrued interest in
cash). On or after the Effective Date, the Company shall use its best efforts to
deliver any certificate or certificates required to be delivered by the Company
under this Section 4 electronically through the Depository Trust Company or
another established clearing corporation performing similar functions.
 
iii.  Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Debenture delivered to the Company and the Holder shall promptly return
the Common Stock certificates representing the principal amount of this
Debenture tendered for conversion to the Company.
 
iv.  Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder. In the event
the Holder of this Debenture shall elect to convert any or all of the
outstanding principal amount hereof, the Company may not refuse conversion based
on any claim that the Holder or anyone associated or affiliated with the Holder
has been engaged in any violation of law, agreement or for any other reason,
unless an injunction from a court, on notice to Holder, restraining and or
enjoining conversion of all or part of this Debenture shall have been sought and
obtained, and the Company posts a surety bond for the benefit of the Holder in
the amount of 150% of the outstanding principal amount of this Debenture, which
is subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment. In
the absence of such injunction, the Company shall issue Conversion Shares or, if
applicable, cash, upon a properly noticed conversion. If the Company fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the third Trading Day after the Conversion Date, the Company
shall pay to such Holder, in cash, as liquidated damages and not as a penalty,
for each $1000 of principal amount being converted, $10 per Trading Day
(increasing to $20 per Trading Day on the fifth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such third
Trading Day until such certificates are delivered. Nothing herein shall limit a
Holder’s right to pursue actual damages or declare an Event of Default pursuant
to Section 8 hereof for the Company’s failure to deliver Conversion Shares
within the period specified herein and such Holder shall have the right to
pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
The exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
 
 
11

--------------------------------------------------------------------------------

 
 
v.  Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(d)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by such Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount by which (x) the
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that such Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a principal amount equal to the principal amount
of the attempted conversion or deliver to the Holder the number of shares of
Common Stock that would have been issued if the Company had timely complied with
its delivery requirements under Section 4(d)(ii). For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of this Debenture with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Debenture as required pursuant to the terms hereof.
 
 
12

--------------------------------------------------------------------------------

 
 
vi.  Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder (and the other holders of the
Debentures), not less than such aggregate number of shares of the Common Stock
as shall (subject to the terms and conditions set forth in the Purchase
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 5) upon the conversion of the outstanding principal amount of this
Debenture and payment of interest hereunder. The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.


vii.  Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Common
Stock, but may if otherwise permitted, make a cash payment in respect of any
final fraction of a share based on the VWAP at such time. If the Company elects
not, or is unable, to make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, 1 whole share of Common
Stock.
 
 
13

--------------------------------------------------------------------------------

 
 
viii.  Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.


Section 5. Certain Adjustments.
 
a)  Stock Dividends and Stock Splits. If the Company, at any time while this
Debenture is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, this Debenture); (B) subdivides
outstanding shares of Common Stock into a larger number of shares; (C) combines
(including by way of a reverse stock split) outstanding shares of Common Stock
into a smaller number of shares; or (D) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event and of
which the denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
 
14

--------------------------------------------------------------------------------

 
 
b)  Subsequent Equity Sales. If at any time while this Debenture is outstanding,
the Company or any Subsidiary, as applicable, sells or grants any option to
purchase or sells or grants any right to reprice its securities, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition) any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such lower price, the “Base Conversion
Price” and such issuances collectively, a “Dilutive Issuance”) (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. The Company shall notify the Holder in writing, no later than 1
Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 5(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5(b), upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Shares based upon the Base
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to the Base Conversion Price in the Notice
of Conversion.
 
c)  Subsequent Equity Sales Below Market. If at any time while this Debenture is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice its securities, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition) any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the VWAP on the date of such issuance and higher than
the then Conversion Price (below Conversion Price issuances shall be governed by
clause (b) above), then the Conversion Price shall be multiplied by a fraction
of which the denominator shall be the number of shares of the Common Stock
outstanding on the date of such issuance plus the number of additional shares of
Common Stock offered for subscription or purchase, and of which the numerator
shall be the number of shares of the Common Stock outstanding on the date of
such issuance plus the number of shares which the aggregate offering price of
the total number of shares so offered (assuming delivery to the Company in full
of all consideration payable upon exercise of such rights, options or warrants)
would purchase at such VWAP. Such adjustment shall be made whenever such
issuance occurs, and shall become effective immediately after such issuance.
 
d)  Subsequent Rights Offerings. If the Company, at any time while the Debenture
is outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Conversion Price shall be multiplied by a fraction of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered (assuming delivery to the Company in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such VWAP.
Such adjustment shall be made whenever such rights or warrants are issued, and
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such rights, options or warrants.
 
 
15

--------------------------------------------------------------------------------

 
 
e)  Pro Rata Distributions. If the Company, at any time while this Debenture is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith. In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common Stock.
Such adjustment shall be made whenever any such distribution is made and shall
become effective immediately after the record date mentioned above.
 
f)  Fundamental Transaction. If, at any time while this Debenture is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of 1 share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of 1 share of Common Stock in such Fundamental Transaction,
and the Company shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Debenture
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new debenture
consistent with the foregoing provisions and evidencing the Holder’s right to
convert such debenture into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 5(e) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
 
16

--------------------------------------------------------------------------------

 
 
g)  Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.


h)  Notice to the Holder.


i.  Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Company issues a variable rate security, despite the prohibition thereon in
the Purchase Agreement, the Company shall be deemed to have issued Common Stock
or Common Stock Equivalents at the lowest possible conversion or exercise price
at which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreement).
 
ii.  Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 6. Redemption and Forced Conversion.


a)  Optional Redemption at Election of Company. Subject to the provisions of
this Section 6, at any time after the 12-month anniversary of the Effective
Date, the Company may deliver a notice to the Holder (an “Optional Redemption
Notice” and the date such notice is deemed delivered hereunder, the “Optional
Redemption Notice Date”) of its irrevocable election to redeem some or all of
the then outstanding principal amount of this Debenture for cash in an amount
equal to the Optional Redemption Amount on the 10th Trading Day following the
Optional Redemption Notice Date (such date, the “Optional Redemption Date” and
such redemption, the “Optional Redemption”). The Optional Redemption Amount is
payable in full on the Optional Redemption Date. The Company may only effect an
Optional Redemption if each of the Equity Conditions shall have been met on each
Trading Day during the period commencing on the Optional Redemption Notice Date
through to the later of (i) the Optional Redemption Date and through and
including (ii) the date on which the payment of the Optional Redemption Amount
is actually made, each of the Equity Conditions shall have been satisfied. If
any of the Equity Conditions shall cease to be satisfied at any time during the
10 Trading Day period, then the Holder may elect to nullify the Optional
Redemption Notice by notice to the Company within 3 Trading Days after the first
day on which any such Equity Condition has not been met (provided that if, by a
provision of the Transaction Documents, the Company is obligated to notify the
Holder of the non-existence of an Equity Condition, such notice period shall be
extended to the third Trading Day after proper notice from the Company) in which
case the Optional Redemption Notice shall be null and void, ab initio.
 
 
18

--------------------------------------------------------------------------------

 
 
b)  Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be payable on the Optional Redemption Date. If any portion of the payment
pursuant to an Optional Redemption shall not be paid by the Company by the
applicable due date, interest shall accrue thereon at an interest rate equal to
the lesser of 18% per annum or the maximum rate permitted by applicable law
until such amount is paid in full. Notwithstanding anything herein contained to
the contrary, if any portion of the Optional Redemption Amount remains unpaid
after such date, the Holder may elect, by written notice to the Company given at
any time thereafter, to invalidate such Optional Redemption, ab initio, and,
with respect to the Company’s failure to honor the Optional Redemption, the
Company shall have no further right to exercise such Optional Redemption.
Notwithstanding anything to the contrary in this Section 6, the Company’s
determination to redeem in cash under Section 6(a) shall be applied ratably
among the Holders of Debentures. The Holder may elect to convert the outstanding
principal amount of the Debenture pursuant to Section 4 prior to actual payment
in cash for any redemption under this Section 6 by the delivery of a Notice of
Conversion to the Company. The Company covenants and agrees that it will honor
all Notices of Conversion tendered from the time of delivery of the Optional
Redemption Notice through the date all amounts owing thereon are due and paid in
full.


c)  Forced Conversion. Notwithstanding anything herein to the contrary, if, at
any time following the Effective Date, the VWAPs for each of any 20 consecutive
Trading Days, which period shall have commenced only after the Effective Date
(such period, the “Threshold Period”), exceeds 200% of the then applicable
Conversion Price and the daily trading volume for the Common Stock on the
principal Trading Market exceeds 250,000 shares (subject to adjustment for
forward and reverse stock splits, recapitalizations, stock dividends and the
like after the Original Issue Date) on each Trading Day during the Threshold
Period, the Company may, within 1 Trading Day after the end of any such
Threshold Period, deliver a written notice to the Holder (a “Forced Conversion
Notice” and the date such notice is delivered to the Holder, the “Forced
Conversion Notice Date”) to cause the Holder to convert all or part of the then
outstanding principal amount of Debentures plus, if so specified in the Forced
Conversion Notice, accrued but unpaid interest, liquidated damages and other
amounts owing to the Holder pursuant to Section 4, it being agreed that the
“Conversion Date” for purposes of Section 4 shall be deemed to occur on the
third Trading Day following the Forced Conversion Notice Date (such third
Trading Day, the “Forced Conversion Date”). The Company may not deliver a Forced
Conversion Notice, and any Forced Conversion Notice delivered by the Company
shall not be effective, unless each of the Equity Conditions is satisfied on
each Trading Day during the 30 consecutive Trading Days immediately preceding
the Forced Conversion Notice Date through and including the later of (i) the
Forced Conversion Date and (ii) the Trading Day after the date such Conversion
Shares pursuant to such conversion are delivered to the Holder. For purposes of
clarification, a Forced Conversion shall be subject to all of the provisions of
Section 4, including, without limitation, the provision requiring payment of
liquidated damages and limitations on conversions.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 7. Negative Covenants. As long as any portion of this Debenture remains
outstanding, unless Purchasers holding at least 75% of the aggregate principal
amount of the then outstanding Debentures shall otherwise consent in writing,
the Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly:
 
a)  other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
b)  other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;


c)  amend its charter documents, including without limitation, the certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;


d)  repay, repurchase or offer to repay, repurchase or otherwise acquire any
shares of its Common Stock or Common Stock Equivalents or any other security,
including preferred stock, or Indebtedness of the Company that is pari passu
with, or junior or subordinate to (unless otherwise permitted pursuant to a
written subordination agreement with the Holders) other than as to (a) the
Conversion Shares or Warrant Shares as permitted or required under the
Transaction Documents and (b) repurchases of Common Stock or Common Stock
Equivalents of departing officers and directors of the Company, provided that
such repurchases shall not exceed an aggregate of $100,000 for all officers and
directors during the term of this Debenture);


e)   enter into any Fundamental Transaction or Change of Control Transaction
without the consent of the Holders of 75% of the outstanding principal amount of
the Debentures;


f)  pay cash dividends or distributions on any equity securities of the Company;


g)  enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or


h)  enter into any agreement with respect to any of the foregoing.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 8. Events of Default.


a)  “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i.  any default in the payment of (A) the principal amount of any Debenture or
(B) interest, liquidated damages and other amounts owing to a Holder on any
Debenture, as and when the same shall become due and payable (whether on a
Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under clause
(B) above, is not cured within 3 Trading Days;
 
ii.  the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such failure sent by the Holder or by any other Holder and (B) 10 Trading
Days after the Company has become or should have become aware of such failure;


iii.  a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not covered by clause (vi) below);


iv.  any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;


v.  the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;
 
vi.  the Company or any Subsidiary with material assets shall default on any of
its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement that (a) involves an obligation greater than $150,000, whether such
indebtedness now exists or shall hereafter be created, and (b) results in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;
 
 
21

--------------------------------------------------------------------------------

 
 
vii.  the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five Trading Days;


viii.  the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
33% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


ix.  [Intentionally Omitted]


x.  [Intentionally Omitted]


xi.  the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date or any Forced Conversion
Date pursuant to Section 4(d) or the Company shall provide at any time notice to
the Holder, including by way of public announcement, of the Company’s intention
to not honor requests for conversions of any Debentures in accordance with the
terms hereof;


xii.  any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $50,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days;


xiii.  the Company shall fail to maintain a regular quotation or listing for the
Common Stock on the OTC Bulletin Board, one of the Nasdaq stock markets or a
national securities exchange in the United States; or


xiv.  the Company fails to register the shares of Common Stock into which this
Debenture may be converted as of the Original Issue Date on the next
registration statement filed by the Company with the Commission following the
Original Issue Date (other than on Form S-4, S-8 or successor forms thereto).


b)  Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder’s election, immediately
due and payable in cash at the Mandatory Default Amount. Commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Debenture, the interest rate on this Debenture shall accrue at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
under applicable law. Upon the payment in full of the Mandatory Default Amount,
the Holder shall promptly surrender this Debenture to or as directed by the
Company. In connection with such acceleration described herein, the Holder need
not provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Debenture until such time,
if any, as the Holder receives full payment pursuant to this Section 8(b). No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.
 
 
22

--------------------------------------------------------------------------------

 
 
c)  Redemption at Election of Holder. If the Company shall agree to sell
substantially all of its assets in one or more transactions in which the
consideration consists solely of cash, cash equivalents, assumption of
indebtedness, or any combination thereof, the Holder shall have the right to
require the Company, by written notice to the Company, to redeem this Debenture,
in full and in cash, at the closing of such Change of Control Transaction,
Fundamental Transaction or sale of assets. The aggregate amount payable upon
such Change of Control Transaction, Fundamental Transaction or sale of assets
shall be equal to the Cash Sale Redemption Amount. In the event that the Company
fails to pay the Cash Sale Redemption Amount on or prior to the applicable
closing date, the interest rate on this Debenture shall accrue at the rate of
18% per annum, or such lower maximum amount of interest permitted to be charged
under applicable law, until the Cash Sale Redemption Amount is paid in full.
Concurrently with the payment in full of the Cash Sale Redemption Amount, the
Holder shall surrender this Debenture to or as directed by the Company (or the
successor company). The Holder may elect to convert the outstanding principal
amount of the Debenture pursuant to Section 4 prior to actual payment in cash
for the redemption under this Section 6 by fax delivery of a Notice of
Conversion to the Company.


Section 9. Miscellaneous.
 
a)  Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, facsimile number (213) 947-1914, Attn: Gary
Guseinov or such other facsimile number or address as the Company may specify
for such purpose by notice to the Holder delivered in accordance with this
Section 9. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears, at the principal place of business of the Holder. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 9
prior to 5:30 p.m. (New York City time), (ii) the date immediately following the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 9 between 5:30 p.m. (New York
City time) and 11:59 p.m. (New York City time) on any date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.
 
 
23

--------------------------------------------------------------------------------

 
 
b)  Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Debenture at the time, place, and rate,
and in the coin or currency, herein prescribed. This Debenture is a direct debt
obligation of the Company. This Debenture ranks pari passu with all other
Debentures now or hereafter issued under the terms set forth herein. 
 
c)  Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.


d)  Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
agrees that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Debenture or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Debenture, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its attorneys
fees and other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.
 
 
24

--------------------------------------------------------------------------------

 
 
e)  Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver by
the Company or the Holder must be in writing.
 
f)  Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
g)  Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h)  Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.


i)  Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Debenture and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new debenture of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture, including, without limitation, having a principal amount and
interest rate equal to the principal amount and the interest rate of this
Debenture and having similar ranking to this Debenture, which shall be
satisfactory to the Holder (any such approval not to be unreasonably withheld or
delayed).  The provisions of this Section 9(i) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations of this Debenture.


j)  Amendment. This Debenture may be modified or amended or provisions hereof
waived with the written consent of the Company, the Agent, the Holder and the
Holder(s) of at least 75% of the then outstanding principal amount of all of the
Debentures.


*********************
 
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.



        CYBERDEFENDER CORPORATION  
   
   
  By:   /s/   

--------------------------------------------------------------------------------

Name: Gary Guseinov  
Title: Chief Executive Officer

 
 
26

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal under the 10% Convertible
Debenture of CyberDefender Corporation, a California corporation (the
“Company”), due on _________________, 2010, into shares of common stock, no par
value per share (the “Common Stock”), of the Company according to the conditions
hereof, as of the date written below. If shares of Common Stock are to be issued
in the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act, specified under Section 4 of
this Debenture.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:   

 
Date to Effect Conversion:
     
Principal Amount of Debenture to be Converted:
     
Payment of Interest in Common Stock __ yes __ no
 
If yes, $_____ of Interest Accrued on Account of Conversion at Issue.
     
Number of shares of Common Stock to be issued:
         
Signature:
     
Name:
     
Address:



 
27

--------------------------------------------------------------------------------

 
 
Schedule 1


CONVERSION SCHEDULE


The 10% Convertible Debentures due on _________________, 2010, in the aggregate
principal amount of $__________ issued by CyberDefender Corporation. This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Debenture.


Dated:
 
 
Date of Conversion
(or for first entry, Original Issue Date)
 
Amount of Conversion
 
Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount)
 
Company Attest
               
 
 
 
                                                     



 
28

--------------------------------------------------------------------------------

 
 